Citation Nr: 0927986	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-12 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the face, claimed as residuals of burns, including rosacea.

2.  Entitlement to service connection for depression, to 
include as secondary to a skin condition, claimed as 
residuals of burns, including rosacea.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to May 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in September 
2004 and April 2005 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Des Moines, Iowa, which denied 
the benefits sought on appeal.  The Veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review. 


FINDINGS OF FACT

1.  A skin disorder of the face, to include rosacea (claimed 
as residuals of burns), did not manifest during service and 
has not been shown to be casually or etiologically related to 
active service.

2.  Depression did not manifest during service and has not 
been shown to be casually or etiologically related to active 
service, nor is it causally related to or aggravated by any 
service-connected disability.


CONCLUSIONS OF LAW

1.  A skin disorder of the face, to include rosacea (claimed 
as residuals of burns), was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  Depression was not incurred in or aggravated by active 
service, and is not causally related to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide.

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for  Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the  Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty was satisfied by letters 
sent to the Veteran in November 2003 and March 2004.  These 
letters addressed all required notice elements and were sent 
prior to the initial unfavorable decision by the AOJ.  In 
this case, the fact that the notice did not address either 
the relevant rating criteria or effective date provisions, 
was harmless error because service connection is being 
denied, and therefore no rating or effective date is being 
assigned.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

The Board notes that the Veteran was not provided explicit 
notice with regard to establishing service connection on a 
secondary basis.  However, a review of statements and 
testimony of the Veteran and his representative show that he 
had actual knowledge of what is required to establish service 
connection on a secondary basis (depression was caused or 
aggravated by acne rosacea).  See Statement of representative 
dated June 2009; Transcript dated September 2007; and, 
Statement from Veteran dated in November 2004.  In Vazquez-
Flores v. Peake, 22 Vet. App. 37, 46 (2008), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim."  Any error in this regard was 
"cured by actual knowledge on the part of the claimant."  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, 
service personnel records, Social Security Administration 
(SSA) records, VA treatment records and private medical 
records pertinent to the years after service.

Additionally, the Veteran was afforded VA examinations in 
March 2008 for his claims.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board does 
observe the Veteran's representative's argument in the June 
2009 Informal Hearing Presentation that the Veteran's VA 
examination for his skin disorder is inadequate, because it 
failed to consider positive evidence in favor of the 
Veteran's claim, namely the Veteran's reports that he has 
suffered from symptoms indicative of rosacea continuously 
since leaving service.  See Barr, supra (lay person is 
competent to report observable symptomatology of an injury or 
illness).  However, as is discussed more fully below, the 
Board finds that the VA opinion obtained in this case is more 
than adequate, as it is predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  
It considers all of the pertinent evidence of record, to 
include the Veteran's September 2007 hearing transcript, 
where the Veteran discussed his continuous symptomatology 
since service, and provides a complete rationale for the 
opinion stated, relying on and citing to the records 
reviewed.  Specifically, the examiner noted in his "review 
of history" that the Veteran "states that since [service] 
he has been having problems with redness and occasional 
burning in his face."  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied.

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the   
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

I.  Skin Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for a skin 
disorder of the face, to include rosacea.  The Board does 
note that the Veteran was seen several times during service 
for a rash around the mouth.  In this regard, a May 1978 
dermatology consult stated that the Veteran had a long 
history of dermatitis of the corners of the mouth.  He was 
diagnosed with angular dermatitis in the mouth.  Service 
treatment notes dated in May and June 1977 also show a 
diagnosis of dyshidrotic eczema and angular cheilitis.  On 
his May 1979 report of medical history, the Veteran stated 
"as noted in my health record, I have had for the last two 
years a recurrent pruritic rash, which in my own opinion has 
never been diagnosed and/or treated correctly."  However, on 
his May 1979 separation examination, the examiner noted 
defects of "skin rash both hands."  He did not make any 
reference to the Veteran's face.  

Despite the Veteran's complaints of a skin disorder during 
service, the medical evidence of record does not link the 
Veteran's current skin disorder to his military service.  In 
this regard, the Veteran was afforded a VA examination in 
March 2008.  At that examination, the Veteran reported that 
he had skin conditions on his face and hands, which he 
believed were service-connected since they started during 
service.  The Board notes that the Veteran is currently 
service-connected for eczematous dermatitis of the hands.

The examiner performed a thorough review of the Veteran's 
claims file, to include the Veteran's service treatment 
records, his post-service treatment records, as well as the 
Veteran's oral history.  Specifically, the Veteran reported 
that around April 1976, when he was aboard a supply ship, he 
was operating an open air oven for burning classified 
materials and one day he was exposed to severe heat that 
caused what he called "serious suntan/minor burn" on his 
face.  The Veteran stated that since that time, he had been 
having problems with his face.  The Veteran reported that the 
first time he sought treatment for the condition was in 1991, 
when he saw a VAMC dermatologist and was diagnosed with 
rosacea.  However, the Veteran had not been receiving any 
treatment since that time, and he believed that the condition 
was slowly getting worse.  The Veteran continued that during 
the incident described during service, he developed one or 
two blisters on his face, and that currently, he gets 
occasional burning on his face.  

In addition to noting the Veteran's reported skin problems 
during service and thereafter, the examiner performed a 
physical examination of the Veteran.  Examination of the face 
revealed mild erythema over most of the face, especially on 
and around the nose, over the cheeks, around the eyes and the 
forehead.  There might be slight enlargement of the nose.  
There were also a few telangectasias seen around the nose.  
No gross disfigurement was noted.

Based on his interview with the Veteran, review of the claims 
file, and physical examination, the examiner once again noted 
that the Veteran was first diagnosed with rosacea in 1991, 
which was 12 years after his discharge from active duty.  
There was no evidence that the Veteran suffered any burns on 
active duty.  His service treatment records did show that he 
was seen for what was diagnosed as angular cheilitis.  The 
examiner continued that there is no correlation between 
angular cheilitis, which is fissuring at the corners of the 
mouth, and rosacea.  There was also no evidence that rosacea 
was related to exposure to excessive heat or burns.  
Therefore, the examiner concluded that it was less likely 
than not that the Veteran's current diagnosis of rosacea was 
related to his active duty service.  There was also no 
evidence of any residuals from burns suffered during active 
duty service.  

Thus, the only evidence linking the Veteran's skin disorder 
of the face, claimed as residuals of burns, to include 
rosacea, to his active service is his own contentions.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Board 
observes that at his September 2007 Decision Review Officer 
(DRO) hearing, the Veteran testified that he felt that his 
rosacea was the result of being burned during service.

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Regarding the Veteran's statements that he has had a skin 
disorder effecting his face both during and after service, 
the Board acknowledges that he is competent to testify what 
he experienced, i.e. that he has experienced itching, burning 
and redness on his face.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
However, the Board finds that the Veteran's lay statements 
are outweighed by his service treatment records and post-
service treatment records that are absent findings of 
continuing symptomatology of a skin disorder until 
approximately 12 years after service.  Indeed, VAMC treatment 
records from 1984 to 1988 have been associated with the 
Veteran's claims file, but are negative for any complaints, 
treatment or diagnosis of a skin disorder.  The 
aforementioned VA medical opinion also weighs against the 
Veteran's argument as well as history. 

Further, while the Veteran can testify to experiencing a skin 
disorder during service, the Veteran, as a lay person, is not 
competent to testify that his current rosacea was caused by 
his active service.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the   Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

Accordingly, the Board finds that a skin disorder, claimed as 
residuals of burns, to include rosacea, did not manifest 
during service and have not been shown to be causally or 
etiologically related to an event, disease, or injury in 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for a 
skin disorder, claimed as residuals of burns, to include 
rosacea, is not warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

II.  Depression

As noted above, the Veteran is claiming entitlement to 
service-connected for depression as secondary to his skin 
disorder, claimed as residuals of burns, to include rosacea.  
Recognition is given to the fact it was determined that it 
was as likely as not that the Veteran's depression was caused 
by self-esteem issues arising from his rosacea acne.  
However, to the extent that the Veteran is making a claim 
under 38 C.F.R. § 3.310 for secondary service connection, the 
Board notes that such a claim must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where, the law, and not the evidence, is dispositive of the 
claim, the claim should be denied because of lack of legal 
merit or of entitlement under the law).  In this regard, 
since service connection has not been established for 
rosacea, the claim for service connection for depression as 
secondary a skin disorder, claimed as residuals of burns, to 
include rosacea, must fail as a matter of law.  

To afford the Veteran every possible consideration, the Board 
will also consider direct service connection.  Clemons v. 
Shinseki, No. 07-0558 (Vet. App. Feb. 17, 2009) (it is the 
responsibility of the Board to consider alternate current 
conditions within the scope of the claim).  In this regard, 
the Board concludes that the Veteran is not entitled to 
service connection for depression.  The Veteran does has a 
current diagnosis of major depressive disorder, not otherwise 
specified.  However, the Veteran's service treatment records 
are negative for any complaints, treatment, or diagnosis of 
any psychiatric disorder.  In fact, on his May 1979 
separation examination, the Veteran's psychiatric system was 
noted as clinically normal.  Moreover, the medical evidence 
of record does not show that the Veteran sought treatment for 
depression immediately following his period of service or for 
many years thereafter.  The Veteran does not contend 
otherwise.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).

In addition to the lack of evidence showing that depression 
manifested during service or within close proximity thereto, 
the medical evidence of record does not otherwise link the 
Veteran's current depression directly to his military 
service.  In this regard, the Veteran was afforded a VA 
examination in March 2008.  At that examination, the Veteran 
reported having a very stressful job during service.  He 
reported that part of his job included burning classified 
materials and that his face became quite red like a sunburn.  
He continued that he now suffered from rosacea and has had 
depression since early after returning from service due to 
social situations from this.  

The Veteran continued that he was depressed most of his life 
since his military time.  He stated the biggest reason that 
he felt very depressed and had low self esteem was due to the 
fact that he had had a very difficult time getting jobs, 
getting promotions at jobs, or even pulling interviews, due 
to his facial appearance.  He stated that due to his rosacea, 
people assumed that he had alcohol problems and either would 
not give him an interview or would cause problems for him at 
work.  He stated that he has also had problems with people 
teasing him due to his rosacea since returning from service.  

The Veteran reported that he felt his depression was 
situational in regard to his face.  He stated that he was a 
very jolly, fun-loving person prior to his Navy time.  He 
stated that after he got out of the Navy and felt that he was 
being discriminated due to his facial appearance, he became 
somewhat untrusting of other people.  He stated that he 
tended to keep to himself most of the time.  

Based on a review of the claims file, the interview with the 
Veteran and the performed mental status examination, the 
examiner diagnosed the Veteran with depressive disorder, not 
otherwise specified, most likely secondary to his medical 
condition.  The examiner opined that she did believe that the 
Veteran's depression was at least as likely as not caused by 
the self-esteem issues he had from rosacea, which had caused 
him difficulties in regard to social situations as well as 
employability due to individuals assuming he had alcohol 
problems.  This had affected him most of his adult life.  

Thus, although the examiner indicated that the Veteran's 
depression was most likely secondary to his rosacea, as was 
noted above, service-connection for rosacea has not been 
established.  In order to establish service connection for a 
claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  In this case, the Veteran fails to meet the 
second element of the test required for establishing 
secondary service connection.  As such, secondary service 
connection for depression, claimed as due to a skin disorder, 
claimed as residuals of burns, to include rosacea, is barred 
by law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(holding that when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits must be 
denied because of the absence of legal merit).

Although the Veteran may sincerely believe that his 
depression was caused by his skin disorder during active 
service, and that his skin disorder should be service-
connected, the Veteran, as a lay person, is not competent to 
testify as to matters of medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  Therefore, 
the Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for depression, claimed as secondary to a skin 
disorder, claimed as residuals of burns, to include rosacea.  
Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for depression, claimed as secondary to a skin 
disorder, claimed as residuals of burns, to include rosacea, 
is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


ORDER

Entitlement to service connection for a skin disorder, 
claimed as residuals of burns, to include rosacea, is denied.

Entitlement to service connection for depression, to include 
as secondary to a skin disorder, claimed as residuals of 
burns, to include rosacea, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


